Name: Commission Decision of 25 February 1987 amending Decision 85/15/EEC authorizing Ireland to continue to apply certain protective measures pursuant to Article 108 (3) of the EEC Treaty (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  trade policy;  Europe
 Date Published: 1987-03-06

 Avis juridique important|31987D015087/150/EEC: Commission Decision of 25 February 1987 amending Decision 85/15/EEC authorizing Ireland to continue to apply certain protective measures pursuant to Article 108 (3) of the EEC Treaty (Only the English text is authentic) Official Journal L 063 , 06/03/1987 P. 0034 - 0035*****COMMISSION DECISION of 25 February 1987 amending Decision 85/15/EEC authorizing Ireland to continue to apply certain protective measures pursuant to Article 108 (3) of the EEC Treaty (Only the English text is authentic) (87/150/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 108 (3) thereof, Whereas by Decision 85/15/EEC (1), the Commission authorized Ireland to continue to apply certain protective measures to capital movements liberalized in accordance with the Council Directive of 11 May 1960 (2), as amended by the Directive of 18 December 1962 (3); Whereas Council Directive 86/566/EEC (4) widened the obligations of Member States in respect of the liberalization of capital movements; whereas Ireland has requested the Commission to extend the scope of the previously authorized protective measures to newly liberalized operations of the same type as those covered by Decision 85/15/EEC or presenting an equivalent threat to the balance of payments; Whereas the authorization to apply the protective measures should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/15/EEC is hereby replaced by the following: 'ANNEX 1.2 // // // Type of operation // Restrictions authorized by way of derogation from Community obligations // // // Operations in securities // Acquisition by residents of foreign securities, or of domestic securities issued on a foreign market, may be prohibited or made subject to authorization. The restriction shall not apply to: // // - the acquisition by residents of foreign securities when such acquisition is financed from the proceeds of the sale of other foreign securities belonging to the resident or from borrowing abroad, // // - the acquisition of securities issued by the Communities or by the European Investment Bank 26. 11. 1986, p. 22. Article 2 This Decision is addressed to Ireland. Done at Brussels, 25 February 1987. For the Commission The President Jacques DELORS and dealt in on a stock exchange.' // // (1) OJ No L 8, 10. 1. 1985, p. 32. (2) OJ No 43, 12. 7. 1960, p. 919/60. (3) OJ No 9, 22. 1. 1963, p. 62/63. (4) OJ No L 332,